Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “type” in claims 1, 9 is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not clearly provide a standard for ascertaining the requisite degree notwithstanding ¶162, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In claim 11 line 2 “to be compensate” and in claim 2 line 2 “a the” are unclear. Claims 3-7, 10, 12, and 13 are rejected based upon dependency from rejected claims 1, 9, and 11.
    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 9, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banavara (US 2016/0381742) further in view of Diao et al (US 2019/0200797)
nutritional substances (abstract, fig 1-3) comprising: a microphone (¶¶ 23, 29, 31, 33) configured to output a set of audio data representative of a user's voice (¶¶ 23, 29, 31, 33, fig. 1, 2); at least two types of conditioners (¶¶ 18, 19, 28, 32); a memory 214 containing machine readable medium (¶¶ 13, 122) comprising machine executable code (¶¶ 27, 44, abstract) having stored thereon instructions (abstract); a control system coupled to the memory (fig. 2, 3) comprising one or more processors 210 (¶¶  19, 20), the control system configured to execute the machine executable code (abstract) to cause the control system to: process the set of audio data 226 to output a set of verbal instructions (¶¶ 18, 19, 23); process the set of verbal instructions to determine a nutritional substance and a conditioning type (¶¶ 23, 45, 53, 54); identify a matching conditioner based on the conditioning type of the at least two types of conditioners (118, 102, fig. 1, ¶¶ 15, 40, 43, 149-152); retrieving a matching conditioning protocol based on the matching conditioner from a database of conditioning protocols referenced to nutritional substances and different types of conditioners (¶¶ 20, 26, 40, 43, 58, 149-152); and sending instructions to the matching conditioner to initiate conditioning of the nutritional substance with the matching conditioning protocol (¶¶ 18, 34, 45, 49, 58,1 51, 152).
The claim differs in that the conditioning substance is not expressed as a nutritional substance. However food is taught to be conditioned.
Diao teaches in ¶ 39 conditioning of a nutritional substance such as food.
The advantage is uniform performance of recipes.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify, if necessary, Banavara in conditioning of nutritional substances, such as food, as taught by Diao for uniform performance of recipes.

4. The conditioning system of claim 1, wherein the database is stored in communication with a server remote from the matching conditioner (112, fig. 1, ¶¶ 15, 26, 30, 45).
5. The conditioning system of claim 4, wherein the matching conditioning protocol is referenced to the user in the database and is customized based on the user's feedback (¶¶ 45, 51, 58, 70, 71).
7. The conditioning system of claim 1, wherein the at least two types of conditioners include a microwave and an oven (¶¶ 19, 32).
9. A conditioning system for preparation and conditioning of nutritional substances comprising: a user interface; at least two conditioners; a server in communication with the least one conditioner over a network connection 304; a memory containing machine readable medium comprising machine executable code having stored thereon instructions; a control system coupled to the memory comprising one or more processors, the control system configured to execute the machine executable code to cause the control system to: determine by the server 112, a selected conditioner of the at least two conditioners and a selected nutritional substance based on a first set of data received from the user interface (¶¶ 18, 19, 23, 30, 53, 54); retrieve, by a server from a database 226, a set of conditioning protocols based on the selected conditioner and the selected nutritional substance from a database of conditioning protocols referenced to nutritional substances and different types of conditioners (¶¶ 20, 26, 40, 43, 58, 149-152); determine, by the server, a selected conditioning protocol of the retrieved set of conditioning protocols based on a second set of data received from the user interface (¶¶ 20, 26, 40, 43, 58, 149-152); initiate, by the server, a first step of the selected conditioning protocol by sending a 
10. The conditioning system of claim 9, wherein sending the first and second set of real time instructions first comprises translating the instructions to be compatible with the selected conditioner (¶¶ 40, 43, 48).
13. The conditioning system of claim 9, wherein the server receives sensor data output from at least one sensor connected to the selected conditioner in real time during conditioning and modifies the selected conditioning protocol based on the received sensor data in real time (¶¶ 23, 51, 70, 83, 84).
Claims 2, 3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banavara-Diao as applied to claim 1 further in view of Weng et al (US 2017/0116986).
2. The conditioning system of claim 1, wherein process the set of verbal instructions further comprises determine an identity of a the user (abstract, ¶¶ 17, 80, 140).
3. The conditioning system of claim 2, wherein determining an identity of the user is determined based on unique qualities of the audio data associated with the user (¶¶ 17, 80, 140, DRM).
The claims differ in that the identity of the user and that determined based on unique qualities of the audio data associated with the user is not taught.
Weng teaches this in ¶¶ 12, 42, 43, 47, 50.
The advantage is improved management and security.

The references are in the same field of endeavor and address the same or similar problem as the claimed invention.
8. A conditioning system for preparation and conditioning of nutritional substances (abstract, figs. 1-3) comprising: a microphone (¶¶ 23, 29, 31, 33) configured to output audio data representative of a user's voice (¶¶  23, 29, 31, 33, figs. 1, 2); at least one conditioner (¶¶ 18, 19, 28, 32); a memory 214 containing machine readable medium (¶¶ 13, 122) comprising machine executable code (¶¶ 27, 44, abstract) having stored thereon instructions (abstract); a control system coupled to the memory (figs. 2, 3) comprising one or more processors (210, ¶¶ 19, 20), the control system configured to execute the machine executable code (abstract) to cause the control system to: process a first set of audio data 226 output from the microphone to output a set of verbal instructions (¶¶ 18, 19, 23); process the set of verbal instructions to determine a nutritional substance (¶¶ 23, 45, 53, 54); retrieving a set of conditioning protocols based on the at least one conditioner and the nutritional substance from a database of conditioning protocols referenced to nutritional substances and different types of conditioners (¶¶ 20, 26, 40, 43, 58, 149-152); process a second set of audio data output from the microphone to output a confirmation of a user's selected conditioning protocol of the retrieved set of conditioning protocols; execute the selected conditioning protocol (¶¶ 18, 34, 40, 41, 43, 45, 51, 151, 152); and send instructions to the conditioner in real time during execution of the selected conditioning protocol to condition the nutritional substance (¶¶ 18, 34, 45, 49,58, 151, 152).
The claim differs in a confirmation feature as recited.

The advantage is improved management and security.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Banavara-Diao by adding a confirmation feature as taught by Weng for improved management and security.
The references are in the same field of endeavor and address the same or similar problem as the claimed invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banavara-Diao as applied to claims 1, and 4 further in view of Rabie et al (US 2017/0016623). 
6. The conditioning system of claim 4, further comprising a user profile stored in the database that includes conditioning preferences of the user (¶¶ 51, 58, 70, 71).
The claim differs in that conditioning preferences are expressed.
Rabie teaches conditioning preferences in ¶¶ 38, 45, 46, 50, 63.
The advantage is uniform performance of recipes.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Banavara-Diao by adding conditioning preferences as taught by Rabie for uniform performance of recipes.
The references are in the same field of endeavor and address the same or similar problem as the claimed invention.
Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banavara-Daio as applied to claim 9 further in view of Franzolin (US 2011/0311690).
11. The conditioning system of claim 9, wherein sending the first and second set of real time instructions first comprises modifying the instructions to be compensate for differences in average conditioner based on testing of the selected conditioning protocol.
The claim differs in a “compensate for differences in settings… to an average conditioner based on testing of the selected conditioning protocol”.
Franzolin teaches this in ¶¶ 4, 10, 26, 32, 39, 40.
The advantage is uniform performance of recipes.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Banavara-Diao by adding a “compensate for differences in settings… to an average conditioner based on testing of the selected conditioning protocol” as taught by Franzolin for uniform performance of recipes.
The references are in the same field of endeavor and address the same or similar problem as the claimed invention.
12. The conditioning system of claim 11, wherein modifying the instructions comprises modifying a temperature, duration, or mode setting (Banavara ¶¶ 16, 51).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Srinivasan Natesan et al (US 2018/0253459) which relates to management of appliances using algorithms and recipe adjustment therefor. Audio and visual interfaces are taught to be equivalent in U.S. Patent No. 9528972  col. 2, 1ines 1-5-microphone- and col. 83, lines 15-20-any known consumer interface. See also  Heit et al (US2014/0263640) ¶ 7 and Hurst et al (US 2014/0279088) ¶ 105.  Examiner notes that applicants prior art U.S. Patent 9528972 contains many of the same teachings as the current claims and would likely result in a 103 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK F CALVETTI/            Examiner, Art Unit 3761                                                                                                                                                                                            /JOEL M ATTEY/            Primary Examiner, Art Unit 3763